         Case 8:19-cr-00061-JVS Document 192 Filed 06/13/20 Page 1 of 1 Page ID #:2905

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date     June 13, 2020


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                                     Not Present
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:         Present App. Ret.

Michael John Avenatti                              NOT          X       Dean Steward                            NOT               X



 Proceedings:        [IN CHAMBERS] ORDER RE DEPOSITION


             The Court has reviewed the parties’ Joint Status Report with regard to the
deposition of Jay Manheimer. (Docket No. 191.) The Court has the following comments.

                     1. The Government will examine first.

              2. To facilitate the public’s opportunity to listen via conference call, the Court
directs the courtroom deputy to post the particulars on the Court’s daily public calendar.




                                                                                                                :       0

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                                Page 1 of 1
